


Exhibit 10.23

 

INVESTMENT MANAGEMENT AGREEMENT

 

 

THIS AGREEMENT, originally made the 23rd day of July, 2003, by and between IVY
FUNDS (hereinafter called “Trust”), and IVY INVESTMENT MANAGEMENT COMPANY
(hereinafter called “IICO”), f.k.a. Waddell & Reed Ivy Investment Company, with
respect to the series of the Trust listed in Appendix A (collectively
hereinafter called “Funds”), and hereby amended and restated and effective
November 16, 2005.

 

WITNESSETH:

 

In consideration of the mutual promises and agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties hereto as follows:

 

I.          In General

 

IICO agrees to act as investment adviser to the Funds with respect to the
investment of its assets and in general to supervise the investments of the
Funds, subject at all times to the direction and control of the Board of
Trustees of the Trust, all as more fully set forth herein.

 

II.         Duties of IICO with respect to investment of assets of the Funds

 

A.  IICO shall regularly provide investment advice for the Funds and shall,
subject to the succeeding provisions of this section, continuously supervise the
investment and reinvestment of cash, securities or other property comprising the
assets of the investment portfolio of the Funds; and in furtherance
thereof, IICO shall:

 

1.  obtain and evaluate pertinent information about significant developments and
economic, statistical and financial data, domestic, foreign or otherwise,
whether affecting the economy generally or the Funds, and whether concerning the
individual companies whose securities or other financial instruments are
included in the Funds or the industries in which they engage, or with respect to
securities or other financial instruments which IICO considers desirable for
inclusion in the Funds;

 

2.  furnish continuously an investment program for the Funds;

 

3.  determine what securities or other financial instruments shall be purchased
or sold by the Funds;

 

4.  take, on behalf of the Funds, all actions which appear to WRIICO necessary
to carry into effect such investment programs and supervisory functions as
aforesaid, including the placing of purchase and sale orders.

 

 

--------------------------------------------------------------------------------


 

B.  Subject to the provisions of this Agreement and the requirements of the
Investment Company Act of 1940 (and any rules or regulations in force
thereunder), IICO is authorized to appoint one or more qualified investment
sub-advisers (each, a “Sub-Adviser”) to provide the Funds with certain services
required by this Agreement.  Each Sub-Adviser shall have such investment
discretion and shall make all determinations with respect to the investment of
the Funds’ assets as shall be assigned to that Sub-Adviser by WRIICO and the
purchase and sale of portfolio securities and other financial instruments with
respect to those assets.

 

Subject to the supervision and direction of the Board of Trustees of the
Trust, IICO shall:

 

1.  have overall supervisory responsibility for the general management and
investment of the Funds’ assets;

 

2.  determine the allocation and reallocation of assets among the Sub-Advisers,
if any; and

 

3.  have full investment discretion to make all determinations with respect to
the investment of Funds’ assets not otherwise assigned to a Sub-Adviser.

 

IICO shall research and evaluate each Sub-Adviser, if any, including: performing
initial due diligence on prospective Sub-Advisers and monitoring each
Sub-Adviser’s ongoing performance; communicating performance expectations and
evaluations to each Sub-Adviser; and recommending to the Board of Trustees of
the Trust whether a Sub-Adviser’s contract should be renewed, modified or
terminated.  When appropriate, IICO shall also recommend to the Board of
Trustees of the Trust changes or additions to the Sub-Advisers.

 

C.  IICO shall make appropriate and regular reports to the Board of Trustees of
the Trust on the actions it takes pursuant to Section II.A. or B. above.  Any
investment programs furnished by IICO under this section, or any supervisory
function taken hereunder by IICO, shall at all times conform to and be in
accordance with any requirements imposed by:

 

1.  the provisions of the Investment Company Act of 1940 and any rules or
regulations in force thereunder;

 

2.  any other applicable provision of law;

 

3.  the provisions of the Declaration of Trust of the Trust as amended from time
to time;

 

 

2

--------------------------------------------------------------------------------


 

4.  the provisions of the Bylaws of the Trust, as amended from time to time;

 

5.  the terms of the registration statement of the Trust, as applicable to the
Funds, as amended from time to time, under the Securities Act of 1933 and the
Investment Company Act of 1940.

 

D.  Any investment programs furnished by IICO under this section or any
supervisory functions taken hereunder by IICO shall at all times be subject to
any directions of the Board of Trustees of the Trust, its Executive Committee,
or any committee or officer of the Trust acting pursuant to authority given by
the Board of Trustees.

 

III.       Allocation of Expenses

 

The expenses of the Funds and the expenses of IICO in performing its functions
under this Agreement shall be divided into two classes, to wit:  (i) those
expenses which will be paid in full by IICO as set forth in subparagraph “A”
hereof, and (ii) those expenses which will be paid in full by the Funds, as set
forth in subparagraph “B” hereof.

 

A.  With respect to the duties of IICO under Section II above, it shall pay in
full, except as to the brokerage and research services acquired through the
allocation of commissions as provided in Section IV hereinafter, for (a) the
salaries and employment benefits of all employees of IICO who are engaged in
providing these advisory services; (b) adequate office space and suitable office
equipment for such employees; and (c) all telephone and communications costs
relating to such functions.  IICO shall compensate each of the Funds’
Sub-Advisers, if any.  In addition, IICO shall pay the fees and expenses of all
trustees of the Trust who are employees of IICO or an affiliated corporation and
the salaries and employment benefits of all officers of the Trust who are
affiliated persons of IICO.

 

B. The Funds shall pay in full for all of their expenses which are not listed
above (other than those assumed by IICO or one of its affiliates in its capacity
as principal underwriter of the shares of the Funds, as Shareholder Servicing
Agent or as Accounting Services Agent for the Funds), including (a) the costs of
preparing and printing prospectuses and reports to shareholders of the Funds,
including mailing costs; (b) the costs of printing all proxy statements and all
other costs and expenses of meetings of shareholders of the Funds (unless the
Trust and IICO shall otherwise agree); (c) interest, taxes, brokerage
commissions and premiums on fidelity and other insurance; (d) audit fees and
expenses of independent accountants and legal fees and expenses of attorneys,
but not of attorneys who are employees of IICO or an affiliated company;
(e) fees and expenses of its trustees not affiliated with Ivy Funds
Distributor, Inc.; (f) custodian fees and expenses; (g) fees payable by the
Funds under the Securities Act of 1933, the Investment Company Act of 1940, and
the securities or “Blue-Sky” laws of any jurisdiction; (h) fees and assessments
of the Investment Company Institute or any successor organization; (i) such
nonrecurring or extraordinary expenses as may arise, including litigation
affecting the Funds, and any indemnification by the Trust of its officers,

 

 

3

--------------------------------------------------------------------------------


 

trustees, employees and agents with respect thereto; (j) the costs and expenses
provided for in any Shareholder Servicing Agreement or Accounting Services
Agreement, including amendments thereto, contemplated by subsection C of this
Section III.  In the event that any of the foregoing shall, in the first
instance, be paid by IICO, the Funds shall pay the same to IICO on presentation
of a statement with respect thereto.

 

C.  IICO, or an affiliate of IICO, may also act as (i) transfer agent or
shareholder servicing agent of the Funds and/or as (ii) accounting services
agent of the Funds if at the time in question there is a separate agreement,
“Shareholder Servicing Agreement” and/or “Accounting Services Agreement,”
covering such functions between the Funds and IICO, or such affiliate.  The
corporation, whether IICO, or its affiliate, which is the party to either such
Agreement with Fund is referred to as the “Agent.”  Each such Agreement shall
provide in substance that it shall go into effect, or be amended, or a new
agreement covering the same topics between Fund and the Agent may be entered
into, only if the terms of such Agreement, such amendment or such new agreement
have been approved by the Board of Trustees of the Trust, including the vote of
a majority of the trustees who are not “interested persons” as defined in the
Investment Company Act of 1940, of either party to the Agreement, such amendment
or such new agreement (considering IICO to be such a party even if at the time
in question the Agent is an affiliate of IICO), cast in person at a meeting
called for the purpose of voting on such approval.  Such a vote is referred to
as a “disinterested trustee” vote.  Each such Agreement shall also provide in
substance for its continuance, unless terminated, for a specified period which
shall not exceed two years from the date of its execution and from year to year
thereafter only if such continuance is specifically approved at least annually
by a disinterested trustee vote, and that any disinterested trustee vote shall
include a determination that (i) the Agreement, amendment, new agreement or
continuance in question is in the best interests of the Funds and their
shareholders; (ii) the services to be performed under the Agreement, the
Agreement as amended, new agreement or agreement to be continued are services
required for the operation of the Funds; (iii) the Agent can provide services
the nature and quality of which are at least equal to those provided by others
offering the same or similar services; and (iv) the fees for such services are
fair and reasonable in light of the usual and customary charges made by others
for services of the same nature and quality.  Any such Agreement may also
provide in substance that any disinterested trustee vote may be conditioned on
the favorable vote of the holders of a majority (as defined in or under the
Investment Company Act of 1940) of the outstanding shares of each class or
series of the Funds.  Any such Agreement shall also provide in substance that it
may be terminated by the Agent at any time without penalty upon giving the Trust
one hundred twenty (120) days’ written notice (which notice may be waived by the
Trust) and may be terminated by the Trust at any time without penalty upon
giving the Agent sixty (60) days’ written notice (which notice may be waived by
the Agent), provided that such termination by the Trust shall be directed or
approved by the vote of a majority of the Board of Trustees of the Trust in
office at the time or by the vote of the holders of a majority (as defined in or
under the Investment Company Act of 1940) of the outstanding shares of each
class or series of the Funds.

 

IV.       Brokerage

 

 

4

--------------------------------------------------------------------------------


 

(a)  IICO may select brokers to effect the portfolio transactions of the Funds
on the basis of its estimate of their ability to obtain, for reasonable and
competitive commissions, the best execution of particular and related portfolio
transactions.  For this purpose, “best execution” means prompt and reliable
execution at the most favorable price obtainable.  Such brokers may be selected
on the basis of all relevant factors including the execution capabilities
required by the transaction or transactions, the importance of speed,
efficiency, or confidentiality, and the willingness of the broker to provide
useful or desirable investment research and/or special execution services.  IICO
shall have no duty to seek advance competitive commission bids and may select
brokers based solely on its current knowledge of prevailing commission rates.

 

(b)  Subject to the foregoing, IICO shall have discretion, in the interest of
the Funds, to direct the execution of its portfolio transactions to brokers who
provide brokerage and/or research services (as such services are defined in
Section 28(e) of the Securities Exchange Act of 1934) for the Funds and/or other
accounts for which WRIICO exercises “investment discretion” (as that term is
defined in Section 3(a)(35) of the Securities Exchange Act of 1934); and in
connection with such transactions, to pay commission in excess of the amount
another adequately qualified broker would have charged if IICO determines, in
good faith, that such commission is reasonable in relation to the value of the
brokerage and/or research services provided by such broker, viewed in terms of
either that particular transaction or the overall responsibilities of IICO with
respect to the accounts for which it exercises investment discretion.  In
reaching such determination, IICO will not be required to attempt to place a
specified dollar amount on the brokerage and/or research services provided by
such broker; provided that IICO shall be prepared to demonstrate that such
determinations were made in good faith, and that all commissions paid by the
Funds over a representative period selected by its Board of Trustees were
reasonable in relation to the benefits to the Funds.

 

V.        Compensation of IICO

 

As compensation in full for services rendered and for the facilities and
personnel furnished under sections I, II, and IV of this Agreement, the Funds
will pay to IICO for each day the fees specified in Appendix B hereto.

 

The amounts payable to IICO shall be determined as of the close of business each
day; shall, except as set forth below, be based upon the value of net assets
computed in accordance with the Articles of Incorporation of Fund; and shall be
paid in arrears whenever requested by IICO.  In computing the value of the net
assets of the Funds, there shall be excluded the amount owed to the Funds with
respect to shares which have been sold but not yet paid to the Funds by Ivy
Funds Distributor, Inc.

 

Notwithstanding the foregoing, if the laws, regulations or policies of any state
in which shares of the Funds are qualified for sale limit the operation and
management expenses of the Funds, IICO will refund to the Funds the amount by
which such expenses exceed the lowest of such state limitations.

 

 

5

--------------------------------------------------------------------------------


 

VI.       Undertakings of IICO; Liabilities

 

IICO shall give to the Funds the benefit of its best judgment, efforts and
facilities in rendering advisory services hereunder.

 

IICO shall at all times be guided by and be subject to the Funds’ investment
policies, the provisions of the Declaration of Trust and Bylaws of the Trust as
each shall from time to time be amended, and to the decision and determination
of Trust’s Board of Trustees.

 

This Agreement shall be performed in accordance with the requirements of the
Investment Company Act of 1940, the Investment Advisers Act of 1940, the
Securities Act of 1933, and the Securities Exchange Act of 1934, to the extent
that the subject matter of this Agreement is within the purview of such Acts. 
Insofar as applicable to IICO, as an investment adviser and affiliated person of
Fund, IICO shall comply with the provisions of the Investment Company Act of
1940, the Investment Advisers Act of 1940 and the respective rules and
regulations of the Securities and Exchange Commission thereunder.

 

In the absence of willful misfeasance, bad faith, gross negligence or reckless
disregard of obligations or duties hereunder on the part of IICO, it shall not
be subject to liability to Fund, the Funds or any stockholder of the Funds for
any act or omission in the course of or connected with rendering services
thereunder or for any losses that may be sustained in the purchase, holding or
sale of any security or financial instrument.

 

VII.      Duration of this Agreement

 

This Agreement shall become effective at the start of business on the date
hereof and shall continue in effect, unless terminated as hereinafter provided,
for a period of one year and from year-to-year thereafter only if such
continuance is specifically approved at least annually by the Board of Trustees,
including the vote of a majority of the trustees who are not parties to this
Agreement or “interested persons” (as defined in the Investment Company Act of
1940) of any such party, cast in person at a meeting called for the purpose of
voting on such approval, or by the vote of the holders of a majority (as so
defined) of the outstanding voting securities of each class or series of the
Funds and by the vote of a majority of the trustees who are not parties to this
Agreement or “interested persons” (as so defined) of any such party, cast in
person at a meeting called for the purpose of voting on such approval.

 

VIII.     Termination

 

This Agreement may be terminated by IICO at any time without penalty upon giving
the Trust one hundred twenty (120) days’ written notice (which notice may be
waived by Fund) and may be terminated by the Trust at any time without penalty
upon giving IICO sixty (60) days’ written notice (which notice may be waived by
RIICO), provided that such termination by the Trust shall be directed or
approved by the vote of a majority of the Board of Trustees of the Trust in
office at the time or by the vote of a majority (as defined in the

 

 

6

--------------------------------------------------------------------------------


 

Investment Company Act of 1940) of the outstanding voting securities of the
Funds.  This Agreement shall automatically terminate in the event of its
assignment, the term “assignment” for this purpose having the meaning defined in
Section 2(a)(4) of the Investment Company Act of 1940 and the rules and
regulations thereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers and their corporate seal to be
hereunto affixed, all as of the day and year first above written.

 

 

(Seal)

 

 

 

 

 

Ivy Funds

 

 

on behalf of the Funds listed in Appendix A

 

 

 

 

 

 

 

By:

/s/Kristen A. Richards

 

 

Kristen A. Richards

 

 

Vice President and Secretary

 

 

 

ATTEST:

 

 

 

 

By:

/s/Megan E. Bray

 

 

Megan E. Bray

 

 

Assistant Secretary

 

 

 

 

 

 

 

(Seal)

IVY INVESTMENT

 

MANAGEMENT COMPANY

 

 

 

By:

/s/Henry J. Herrmann

 

 

Henry J. Herrmann

 

 

President

 

 

 

ATTEST:

 

 

 

By:

/s/Wendy J. Hills

 

 

Wendy J. Hills

 

 

Secretary

 

 

 

7

--------------------------------------------------------------------------------


 

APPENDIX A TO INVESTMENT MANAGEMENT AGREEMENT

 

 

Ivy Balanced Fund

Ivy Bond Fund

Ivy International Balanced Fund

Ivy Mortgage Securities Fund

Ivy Real Estate Securities Fund

Ivy Small Cap Value Fund

Ivy Value Fund

 

Effective July 23, 2003

 

 

Ivy Global Natural Resources Fund

 

Effective September 9, 2004

 

 

Ivy Micro Cap Growth Fund

 

Effective November 12, 2008

 

 

8

--------------------------------------------------------------------------------


 

IVY FUNDS

 

APPENDIX B TO INVESTMENT MANAGEMENT AGREEMENT

 

 

FEE SCHEDULE

 

 

A cash fee computed each day on the net asset value for each Fund at the annual
rate listed below:

 

Ivy Balanced Fund

 

 

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion

 

0.55% of net assets

 

 

 

Ivy Bond Fund

 

 

Net Assets

 

Fee

Up to $500 million

 

0.525% of net assets

Over $500 million and up to $1 billion

 

0.50% of net assets

Over $1 billion and up to $1.5 billion

 

0.45% of net assets

Over $1.5 billion

 

0.40% of net assets

 

 

 

Ivy Global Natural Resources Fund

 

 

Net Assets

 

Fee

Up to $500 million

 

1.00% of net assets

Over $500 million and up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

 

 

Ivy International Balanced Fund

 

 

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion

 

0.55% of net assets

 

 

9

--------------------------------------------------------------------------------


 

Ivy Micro Cap Growth Fund

 

 

Net Assets

 

Fee

Up to $1 billion

 

0.95% of net assets

Over $1 billion and up to $2 billion

 

0.93% of net assets

Over $2 billion and up to $3 billion

 

0.90% of net assets

Over $3 billion

 

0.86% of net assets

 

 

 

Ivy Mortgage Securities Fund

 

 

Net Assets

 

Fee

Up to $500 million

 

0.50% of net assets

Over $500 million and up to $1 billion

 

0.45% of net assets

Over $1 billion and up to $1.5 billion

 

0.40% of net assets

Over $1.5 billion

 

0.35% of net assets

 

 

 

Ivy Real Estate Securities Fund

 

 

Net Assets

 

Fee

Up to $1 billion

 

0.90% of net assets

Over $1 billion and up to $2 billion

 

0.87% of net assets

Over $2 billion and up to $3 billion

 

0.84% of net assets

Over $3 billion

 

0.80% of net assets

 

 

 

Ivy Small Cap Value Fund

 

 

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

 

 

Ivy Value Fund

 

 

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion

 

0.55% of net assets

 

 

10

--------------------------------------------------------------------------------
